DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-12 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s arguments with respect to the Non-Statutory Double Patenting rejection, while the amendment overcomes the rejection in view of US Patent No. 11,002,174 (Patent No. ‘174) alone, the amendment is obvious in view of a further sited reference as shown in the rejection below.
Arguments relating to Kojima (US 2011/0315129 A1) have been rendered moot because the new grounds of rejection do not rely on that reference.
On page 8, paragraphs 4-7, Applicant argues that Beyer et al. (US 2017/0276095 A1) hereinafter Beyer, does not disclose, “a cooling water passage is provided on one of left and right-side walls and one of front and rear side walls of the cylinder head, such that the cooling water passage forms an outer peripheral wall of the cylinder head,” and points to Beyer’s Figure 1. Examiner respectfully disagrees that Beyer does not disclose the limitation as it can be observed in at least Para. 0103 and Fig. 6. Beyer discloses a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,002,174 (hereinafter Patent ‘174) in view of Beyer et al. (US 2017/0276095 A1) hereinafter Beyer.
Claim 7:
The limitation, “An engine device comprising: a cylinder head forming air-intake passages for introducing fresh air into air-intake ports and exhaust air passages for guiding exhaust gas from exhaust gas ports, wherein a cooling water passage is provided on one of left and right-side walls and one of front and rear side walls of the cylinder head,” is unpatentable over claims 1 and 4-5 of Patent ‘174. 
Patent ‘174 does not disclose such that the cooling water passage forms an outer peripheral wall of the cylinder head.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Patent ‘174 with the cooling passage wall of Beyer to provide a known location to route coolant towards the EGR cooler integrated in to the cylinder head thus reducing space while delivering coolant to the EGR cooler.
Claim 8:
Patent ‘174 and Beyer, as shown in the rejection above, disclose all the limitations of claim 7.
The limitation, “further comprising: an exhaust manifold that communicates with the exhaust air passages;  and an EGR cooler that cools EGR gas that is a part of the exhaust gas from the exhaust manifold, wherein the EGR cooler is connected to one of front and rear side surfaces of the cylinder head, and an EGR gas passage and the cooling water passage communicating with the EGR cooler are provided at a coupling portion of the cylinder head with the EGR cooler.” is also unpatentable over claims 1 and 4-5 of Patent ‘174
Claim 9:
Patent ‘174 and Beyer, as shown in the rejection above, disclose all the limitations of claim 7.
The limitation, “wherein the cylinder head is fastened and fixed above a cylinder block by a plurality of bolts inserted into one of the left and right-side walls and the front 
Claim 10:
Patent ‘174 and Beyer, as shown in the rejection above, disclose all the limitations of claim 7.
The limitation, “further comprising: an air-intake manifold, which aggregates the air-intake passages, formed on one of left and right side portions of the cylinder head, wherein the cylinder head is provided with a cooling water drainage portion that communicates with the cooling water passage provided on an outer peripheral wall of the cylinder head, at a position adjacent to an end portion of the air-intake manifold on other front and rear side surfaces.” is also unpatentable over claims 1 and 3-5 of Patent ‘174
Claim 11:
Patent ‘174 and Beyer, as shown in the rejection above, disclose all the limitations of claim 8.
The limitation, “further comprising: a pair of left and right coupling bases for coupling to the EGR cooler are provided on one of the front and rear side surfaces of the cylinder head, and each of the pair of left and right coupling bases is provided with the EGR gas passage and the cooling water passage arranged one above the other.” is also unpatentable over claims 4-6 of Patent ‘174
Claim 12:
Patent ‘174 and Beyer, as shown in the rejection above, disclose all the limitations of claim 11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 3-4, recites the limitation, “an outer peripheral wall of the cylinder head.” However, “an outer peripheral wall of the cylinder head” is already established in claim 7, line 6. Therefore, it is unclear if the limitation is claiming the same or a different wall.
Claim 10, lines 6-7, recites the limitation, “an outer peripheral wall of the cylinder head.” However, “an outer peripheral wall of the cylinder head” is already established in claim 7, line 6. Therefore, it is unclear if the limitation is claiming the same or a different wall.

Annotated Figures
To more easily represent the application of prior art, several figures have been annotated by the Examiner. Further, it should be noted that designations of “front/rear wall” or “left/right wall” are used to demonstrate a wall belonging to a separate group from the, other wall. Front/Rear and Left/Right are designations of relative location.
Beyer et al. (US 2017/0276095 A1); Clip of Figure 4:

    PNG
    media_image1.png
    712
    893
    media_image1.png
    Greyscale



Beyer; Clip of Figure 6:

    PNG
    media_image2.png
    409
    520
    media_image2.png
    Greyscale


Kwiatkowski (DE 10251360 A1); Clip of Figure 3:

    PNG
    media_image3.png
    299
    540
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beyer et al. (US 2017/0276095 A1) hereinafter Beyer.
Claim 7:
Beyer discloses an engine device comprising: a cylinder head forming air-intake passages for introducing fresh air into air-intake ports and exhaust air passages for guiding exhaust gas from exhaust gas ports, [Beyer: Figs. 3-6, Items 334/434, 106, 108-112, 114-118, 126-130, 136-140] wherein a cooling water passage is provided on one of left and right side walls and one of front and rear side walls of the cylinder head, such that the cooling water passage forms an outer peripheral wall of the cylinder head.
It should be noted that the passage (623) forms the outer peripheral wall (left/right in annotation) with the side wall of the cylinder head while the end portion of the passage forms the other outer peripheral wall (front/rear in annotation) through the 
Claim 8:
Beyer, as shown in the rejection above, discloses all the limitations of claim 7.
Beyer also discloses further comprising: an exhaust manifold that communicates with the exhaust air passages; [Beyer: Fig. 3, Items 136-40; 332] and an EGR cooler that cools EGR gas that is a part of the exhaust gas from the exhaust manifold, [Beyer: Fig. 3, Item 348] wherein the EGR cooler is connected to one of front and rear side surfaces of the cylinder head, and an EGR gas passage and the cooling water passage communicating with the EGR cooler are provided at a coupling portion of the cylinder head with the EGR cooler. [Beyer: Figs. 4-5, Items 417, 434, 451, 467, 548]   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer as applied to claim 7 above, and further in view of Beazley et al. (US 2017/0067423 A1) hereinafter Beazley.
Claim 9:
Beyer, as shown in the rejection above, discloses all the limitations of claim 7.
	Beyer does not explicitly disclose wherein the cylinder head is fastened and fixed above a cylinder block by a plurality of bolts inserted into one of the left and right-side walls and the front and rear side walls of an outer peripheral wall of the cylinder head.
	However, Beazley does disclose wherein the cylinder head is fastened and fixed above a cylinder block by a plurality of bolts inserted into one of the left and right-side walls and the front and rear side walls of an outer peripheral wall of the cylinder head. [Beazley: Para. 0011; Figs. 1-2, Item 5]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Beyer with the disclosure of Beazley to provide means to hold the engine components together, thus ensuring functionality.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer as applied to claim 7 above, and further in view of Kwiatkowski (DE 10251360 A1) hereinafter Kwiatkowski.
Claim 10:
Beyer, as shown in the rejection above, discloses all the limitations of claim 7.
Beyer also discloses further comprising: an air-intake manifold, which aggregates the air-intake passages, formed on one of left and right-side portions of the cylinder head [Beyer: Fig. 3, Item 106, 108-112].

However, Kwiatkowski does disclose wherein the cylinder head is provided with a cooling water drainage portion that communicates with the cooling water passage provided on an outer peripheral wall of the cylinder head, [Kwiatkowski: Para. 0021-0022; Figs. 2-3, Items 1, 18, annotated Fig. 3] at a position adjacent to an end portion of the air-intake manifold on other front and rear side surfaces. [Kwiatkowski: Para. 0021; Figs. 3, Item 4, annotated Fig. 3; air intake manifold is known to attach to air intake gas channels 4]
It should be noted that a person having ordinary skill in the art would recognize that the coolant collected in the coolant collector channel (18) is being sent to a drainage portion as shown in the annotated figure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Beyer with the disclosure of Kwiatkowski to provide a known means of recirculating coolant once it has been used enabling it to be cooled again and recirculated thus increasing engine efficiency and increasing durability.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiment in Figures 3-6 of Beyer as applied to claim 8 above, and further in view of the embodiment of Figure 2 of Beyer.
Claim 11:
Beyer, as shown in the rejection above, discloses all the limitations of claim 8.
Beyer also discloses further comprising: a pair of left and right coupling bases for coupling to the EGR cooler are provided on one of the front and rear side surfaces of the cylinder head, and each of the pair of left and right coupling bases is provided with the EGR gas passage and the cooling water passage arranged one above the other. [Beyer: Fig. 2, bosses surrounding 247, 267, 259, 269]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiment in Figures 3-6 of Beyer with the embodiment of Figure 2 of Beyer to provide a known means of connecting the EGR cooler to the cylinder head by integrating the EGR passage as opposed to having it external thus making the engine more compact with less exposed passageways.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer as applied to claim 11 above, and further in view of Dilley et al. (US 2005/0056411 A1) hereinafter Dilley.
Claim 12:
Beyer, as shown in the rejection above, discloses all the limitations of claim 11.
Beyer doesn’t explicitly disclose wherein one of the coupling bases has the EGR gas passage arranged above the cooling water passage, and the other of the coupling bases has the EGR gas passage arranged below the cooling water passage.
However, Dilley does disclose wherein one of the coupling bases has the EGR gas passage arranged above the cooling water passage, and the other of the coupling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Beyer with the disclosure of Dilley to improve cooling efficiency by maximizing contact between the cooling passage and EGR gas passages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747